Citation Nr: 0736905	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a muscle injury, 
right leg.

2.  Entitlement to service connection for a low back 
condition, as secondary to a muscle injury, right leg.


REPRESENTATION

The veteran represented by:  Sandra W. Wischow, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1973 to February 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In July 2005, the veteran testified at a hearing 
at the RO before the undersigned.  A transcript of the 
proceeding is of record.  

In October 2005, the Board issued a decision denying the 
veteran's claims, and he appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In May 2007, during the 
pendency of his appeal to the Court, his attorney and VA's 
Office of General Counsel (representing the Secretary) filed 
a joint motion requesting that the Court vacate the Board's 
decision and remand the case for further development and 
readjudication.  The Court granted the joint motion in a May 
2007 order and returned the case to the Board for compliance 
with the directives specified.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.

The veteran's service medical records (SMRs) indicate the 
veteran sustained an acute strain of the right hip in 
February 1973 after a few weeks of boot camp.  He had pain on 
external rotation of the femur, but X-rays were normal.  It 
was recommended that he rest his right hip, either bedrest or 
crutches without weight bearing until the pain was relieved.  
Heat was also applied to the area.  He underwent physical 
therapy for a few weeks in March 1973.  There are no further 
records of any follow-up treatment.  The report of a January 
1975 periodic physical indicates his lower extremities were 
normal and on the Report of Medical History, he denied 
swollen or painful joints.  The report of the November 1976 
discharge physical also indicates his lower extremities were 
normal.  

After the veteran was discharged from service in February 
1977, there is no record of any treatment or complaint of a 
right leg or hip disability until the veteran filed this 
claim for service connection in July 2003.  A December 2003 
private medical record indicates he complained of continued 
right leg pain since service.  He had full internal and 
external rotation of the hip, but there was mild pain to 
internal rotation in 90 degrees of flexion.  The doctor's 
assessment was that the veteran had chronic pain in the right 
groin after what sounded like a soft tissue groin injury from 
boot camp in military service.  The veteran also described 
symptoms that sounded like sciatica, but the doctor said it 
was difficult to know whether this was related to the 
original injury or not.  A July 2005 magnetic resonance 
imaging revealed no significant muscular or bony changes in 
the right hip.  

At the July 2005 hearing, the veteran testified that he 
injured his right hip during service, but believes it was 
more severe than a strain.  He said that the doctors 
recommended bedrest, but he was given crutches and physical 
therapy.  Eventually he returned to duty, but he said he 
continued to have chronic minor pain in the hip.  He said he 
took over-the-counter medication and dealt with it the best 
he could.  He testified that he has continued to have chronic 
pain in his right hip since the injury.

Because the evidence establishes an injury in service and the 
veteran has testified that there has been a continuity of 
symptomatology, a medical examination and opinion are needed 
to establish whether he has a current right hip disability 
that is related to the injury during service.  And since the 
issue of entitlement to service connection for a low back 
condition secondary to the right hip disability is 
inextricably intertwined, this claim must also be remanded.  

Accordingly, the claims are REMANDED for the following 
action:

1.  Afford the veteran a VA orthopedic 
examination to determine whether he has a 
current muscle injury of the right leg/hip 
that was incurred in service.  The 
examiner should review the claims folder.  
The examiner is advised, however, that the 
veteran is competent to report in-service 
symptoms or injuries, a continuity of 
symptomatology since service, and current 
symptoms.  After the examination, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) any 
current muscle injury of the right hip/leg 
had its onset in service or is otherwise 
related to a disease or injury in service.  
The examiner should provide a rationale 
for the opinion.

If the examiner determines that the veteran 
has a current right leg/hip disability 
related to service, the examiner is then 
asked to determine whether the veteran has 
a current low back condition.  If he does, 
the examiner is asked to express an opinion 
as to whether any current low back 
condition is at least as likely as not 
(meaning 50 percent probability or greater) 
proximately due to, the result of, or 
aggravated by the veteran's muscle injury 
to the right leg/hip disability.

If no opinion can be rendered, without 
resorting to pure speculation, explain why 
this is not possible.  

2.  If the claims are not fully granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



